                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



MILAUDI KARBOAU,                                              No. 3:18-cv-01238-YY

                       Petitioner,

       v.

ICE FIELD OFFICE DIRECTOR,                                    ORDER

                       Respondent.


HERNÁNDEZ, District Judge:

       Magistrate Judge You issued a Findings and Recommendation [20] on January 25, 2019,

in which she recommends that the Court dismiss Plaintiff’s case without prejudice for failure to

prosecute. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1) and Federal

Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.


1 - ORDER
Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court adopts Magistrate Judge You’s Findings and Recommendation [20].

Accordingly, Plaintiff’s case is dismissed without prejudice for failure to prosecute.

       IT IS SO ORDERED.



       DATED this _____________ day of ____________________________, 2019.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
